43 F.3d 1474
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Stephanie M. CHILDREY, Plaintiff-Appellant,v.UNITED INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 93-2975.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 14, 1994.*Decided Dec. 15, 1994.

Before BAUER, RIPPLE and ROVNER, Circuit Judges.

ORDER

1
Stephanie Childrey appeals the dismissal of her employment discrimination suit under Title VII of the Civil Rights Act, 42 U.S.C. Secs. 2000e et seq.   The district court dismissed her suit because she filed it 91 days after receiving her right-to-sue letter from the Equal Employment Opportunity Commission ("EEOC").  42 U.S.C. Sec. 2000e-5(f)(1) (90 day statute of limitations).  We affirm.


2
Childrey's ninety day period expired on Tuesday, December 8, 1992, which was neither a weekend nor a holiday.  Pearson v. Furnco Constr.  Co., 563 F.2d 815, 819 (1977) (extending period when ninetieth day is Saturday, Sunday, or holiday until "end of the next day which is none of these three"):  (R. at 23).  Even if she had requested equitable relief below, the record reveals no grounds upon which to equitably toll the statute.  See Baldwin County Welcome Center v. Brown, 466 U.S. 147, 151 (1983).  Childrey filed a day late, and the statute of limitations bars her suit.  The district court did not err by dismissing her complaint.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  Appellant has filed a statement requesting oral argument.  Upon consideration of that statement, the briefs, and the record, the request for oral argument is denied and the appeal is submitted on the briefs and record